TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 6, 2022



                                      NO. 03-20-00128-CR


                                 Ruben Ortiz Haro, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction for Count One of the indictment, to wit: Promotion of

Child Pornography. Therefore, the Court affirms the trial court’s judgment of conviction for

Count One. The Court further holds that there was reversible error in the trial court’s judgment

of conviction for Count Two of the indictment, to wit: Possession of Child Pornography.

Therefore, the Court vacates the trial court’s judgment of conviction for Count Two. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.